Citation Nr: 1040391	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  08-26 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an initial compensable evaluation for a residual 
scar due to an excision of a lipoma from the lumbar spine area.


REPRESENTATION

Veteran represented by:	Delaware Commission of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from March 1995 to September 2000.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Wilmington, 
Delaware, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Veteran appeared at a hearing at the RO before the 
undersigned Veterans Law Judge in April 2009.  A transcript of 
this hearing is in the claims folder.

The Board notes that the scar at issue in this decision 
was the result of the removal of a lipoma in service.  The 
most recent VA examination shows that the lipoma has 
returned.  Thus, the issue of service connection for a 
lipoma has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

This matter was previously before the Board in September 2009, 
when it was remanded for additional development.  The requested 
development has been completed, and the matter has been returned 
to the Board for further appellate review.  


FINDING OF FACT

The Veteran has three scars associated with the removal of a 
lipoma from the lumbar region totaling less than 39 square 
centimeters in size; these scars are not deep, unstable, 
productive of a keloid, or painful on objective examination.  





CONCLUSION OF LAW

The criteria for an initial compensable evaluation for a residual 
scar due to an excision of a lipoma from the lumbar spine area 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.118, Codes 7801, 7802, 7803, 7804, 7805 (2008); 
38 C.F.R. §§ 4.7, 4.118, Codes 7801, 7802, 7804, 7805 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002).  This must be 
provided to the claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant submit 
any evidence in his or her possession that might substantiate the 
claim.  38 C.F.R. § 3.159 (2010).

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from disagreement with the initial evaluation 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Nevertheless, the Board notes that the Veteran was 
provided with VCAA notification that met all the requirements of 
Pelegrini and Dingess in December 2003, March 2006, and June 
2008.  While some of this notification was not received until 
after the initial adjudication of the claim, this has resulted in 
no harm to the Veteran as his claim has been readjudicated in a 
January 2010, supplemental statement of the case since the 
receipt of the notification.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  The Board concludes that the duty to notify has 
been met.  

The Board further finds that the duty to assist has been 
completed.  All relevant VA treatment records have been obtained.  
The Veteran was provided with a VA examination of his diabetes in 
November 2009, and the examination report contains all the 
information required to evaluate this disability.  Although the 
claims folder was not initially made available to the examiner, a 
December 2009, addendum indicates that it was reviewed.  The 
Veteran has offered testimony at a hearing before the undersigned 
Veterans Law Judge.  There is no indication of any outstanding 
evidence, and the Board will proceed with adjudication of this 
appeal. 

Increased Evaluation

The Veteran contends that the noncompensable evaluation that was 
initially assigned to his service connected scar for the residual 
of a lipoma is insufficient to reflect the impairment that 
results from this disability.  He contends that his scar from the 
removal of a lipoma in the vicinity of his lower back warrants a 
compensable evaluation.  He argues that the scar is painful in 
and of itself, and that this is different from the pain for which 
he receives compensation for his low back disability.  The 
Veteran also argues that his scar is large and has produced a 
keloid.

The evaluation of service-connected disabilities is based on the 
average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light of 
appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration 
is given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.  Consideration must be given to 
the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.  

The Board notes that this issue involves the Veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The Court 
has found that there is a distinction between a Veteran's 
disagreement with the initial rating assigned following a grant 
of service connection, and the claim for an increased rating for 
a disability in which entitlement to service connection has 
previously been established.  In instances in which the Veteran 
disagrees with the initial rating, the entire evidentiary record 
from the time of the Veteran's claim for service connection to 
the present is of importance in determining the proper evaluation 
of disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability during 
this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

The record shows that entitlement to service connection for a 
residual scar from an excision of a lipoma from the lumbar area 
was established in a December 2005 rating decision.  A zero 
percent evaluation was assigned for this disability, which 
continues to remain in effect.  

Service connection has also been established for low back strain, 
which is currently evaluated as 20 percent disabling.  

The December 2005 rating decision evaluated the Veteran's claim 
under the Code 7805, which provides that other scars are to be 
rated on limitation of function of the affected part.  38 C.F.R. 
§ 4.118 (2008).  

Other potentially applicable rating codes are Code 7802, which 
provides a 10 percent evaluation for an area or areas of scars of 
144 square inches (929 square centimeters) that do not cause 
limitation of motion.  

Code 7803 provides a 10 percent rating for superficial unstable 
scars.  Note (1) to Code 7803 provides that an unstable scar is 
one where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note (2) provides that a superficial scar is 
one not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118.

Code 7804 provides a 10 percent rating for superficial scars that 
are painful on examination.  Note (1) to Code 7804 provides that 
a superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118.  

The Board notes that on September 23, 2008, VA amended the 
criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 
23, 2008).  The amendments are only effective, however, for 
claims filed on or after October 23, 2008, although a claimant 
may request consideration under the amended criteria.  In this 
case, the RO has already considered the Veteran's claim under the 
new rating codes, and has notified the Veteran of this in the 
most recent Supplemental Statement of the Case.  Therefore, the 
Board will also consider the Veteran's claims under the new 
rating codes.  

The new version of 38 C.F.R. § 4.118, Code 7805 states that for 
other scars, and other effects of scars evaluated under 
diagnostic codes 7800, 7801, 7802, and 7804, any disabling 
effects of a scar not considered under diagnostic codes 7800-04 
are to be rated under an appropriate diagnostic code.  

The Board notes that the current version of rating code 7800 is 
not applicable, as it applies only to scars of the face and neck.  
38 C.F.R. § 4.118, Code 7800.  

Under Diagnostic Code 7801, scars, other than head, face, or 
neck, that are deep and nonlinear in an area or areas exceeding 
six square inches (39 square centimeters) but less than 12 square 
inches (77 square centimeters) warrant a 10 percent evaluation.  
This rating code also provides for higher evaluations based on 
larger scars.  38 C.F.R. § 4.118, Diagnostic Code 7801.  

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and nonlinear in an area or areas of 
144 square inches (929 square centimeters) or greater warrant a 
10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7802.  
A superficial scar is one not associated with underlying soft 
tissue damage. Id. at Note (1).

Under Diagnostic Code 7804, one or two scars that are unstable or 
painful merit a 10 percent rating.  Three or four scars that are 
unstable or painful merit a 20 percent evaluation.  Five or more 
scars that are unstable or painful are rated as 30 percent 
disabling.  38 C.F.R. § 4.118, Code 7804.  

VA treatment records dated from January 2003 to September 2004 
include a January 2003 reference to seven inch vertical scar from 
the lower lumbar to the sacral area.  There was no swelling.  

A September 2004 treatment note indicates that the Veteran has a 
history of a tumor excised from his low back which is the site of 
his pain.  This note further states that the Veteran was service 
connected for low back pain.  

The Veteran was afforded a VA examination of his spine in 
December 2005.  He was noted to have had a large lipoma removed 
in the lumbar spine region.  This measured approximately 15 
centimeters by 15 centimeters.  On examination, the Veteran had a 
14 centimeter scar in the midline.  The scar was nontender and 
did not adhere to deeper tissue.  There was no keloid formation.  

At the April 2009 hearing, the Veteran testified that if his scar 
came into contact with his belt, the friction would cause 
swelling and pain.  He said that the area was sensitive.  He also 
had a back brace that would make contact with the scar and cause 
pain.  The Veteran reported that the lipoma seemed to be 
reforming.  However, there was no breakdown of the scar, and it 
did not ooze any material.  The Veteran stated that the scar had 
formed a keloid.  See Transcript. 

The Veteran was afforded a VA examination of his scar in November 
2009.  The claims folder was reviewed by the examiner.  The 
Veteran had a history of a scar due to the removal of a lipoma in 
2000.  There was no complaint of discharge, and no loss of skin 
covering the scar.  On examination, the scar was well healed with 
no redness, swelling, induration, or inflammation.  There was no 
evidence of a keloid formation.  There was no flaking or 
bleeding, and no adherence to the underlying tissues.  The 
texture of the skin was normal.  The scar in the midline area of 
the lumbar spine was 12 centimeters by a half centimeter.  There 
was a small scar on the right post iliac spine that was one and a 
half centimeter by a half centimeter.  Finally, there as a second 
scar on the left post iliac spine that was a half centimeter by a 
half centimeter.  The clinical examination did not reveal any 
abnormalities.  The scar was stable.  There was back pain, but 
there was no pain from the scar and no inflammation.  However, 
the Veteran had a large lipoma that was 10 centimeters by 10 
centimeters underlying the healed incision.  The impression was a 
surgical scar in the back and two small scars on the post iliac 
spine from drain placement.  There was no pain, indurations, 
inflammation, keloid formation, adherence to underlying tissue or 
evidence of skin break down.  A functional assessment 
demonstrated that there was no evidence of functional limitation 
as a result of the scar.  

The Board finds that the evidence does not support entitlement to 
a compensable evaluation for the Veteran's scar under any of the 
applicable rating codes.  

The Board will first examine entitlement to an increased 
evaluation under the rating codes that were in effect at the time 
of the Veteran's original claim.  

There is no limitation of function of the affected part as a 
result of the Veteran's scar.  Thus, 38 C.F.R. § 4.118, Code 7805 
(2008) does not provide for a compensable evaluation.  The prior 
versions of Code 7801 is not applicable, as the November 2009 
examiner found that the scar was not deep, in that there was no 
adherence to underlying tissues.  38 C.F.R. § 4.118, Code 7801 
(2008).  Based on the measurements provided in November 2009 
examination, the Veteran's scars cover an area of less than 144 
square inches or 929 square centimeters, so 38 C.F.R. § 4.118, 
Code 7802 (2008) does not provide a basis for a higher 
evaluation.  Finally, there was no adherence to underlying tissue 
or evidence of skin breakdown, and no objective evidence of pain, 
which precludes a compensable rating under 38 C.F.R. § 4.118, 
Codes 7803, 7804 (2008).  

As for the rating codes that became effective in October 2008, a 
10 percent evaluation is not warranted under Code 7801 because 
the scars as measured in November 2009 cover less than 39 square 
centimeters.  Moreover, the scar is not deep, in that there is no 
underlying soft tissue damage such as adherence.  A 10 percent 
evaluation under Code 7802 is not merited because the Veteran's 
scars are less than 929 square centimeters.  Finally, although 
the Veteran has three scars associated with the removal of his 
lipoma, none of them are unstable.  While the Veteran testified 
that the scar can be painful if it rubs against his belt, there 
was no objective evidence of pain demonstrated on the November 
2009 examination.  Therefore, the criteria for a 10 percent 
evaluation under Code 7804 have not been met.  Finally, there is 
no basis for an evaluation under any other rating code for 
functional loss, as none was demonstrated on examination.  
38 C.F.R. § 4.118, Codes 7801, 7802, 7804, 7805.  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  There is no objective evidence that the 
Veteran's scars present such an exceptional or unusual disability 
picture, with such factors as marked interference with employment 
or frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  The Veteran 
has not exhibited any symptoms not contemplated by the rating 
criteria.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).  


ORDER

Entitlement to an initial compensable evaluation for a residual 
scar due to an excision of a lipoma from the lumbar spine area is 
denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


